DETAILED ACTION
Applicants' arguments, filed February 24, 2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I on December 24, 2020. Claims 10, 11 and 18-19 remain withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 6-9, 12-13 and 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, the application does not appear to provide adequate support for “ethanol” in general, let alone a mixture of 85-95% by volume, and an amount of the 85-95% ethanol is 10-30% of a mass of the gel powder”. 


Written Description Remarks
On page 3 of the Non-Final Office Action mailed on 11/26/2021, the Examiner stated that “Claims 1, 2, 4-9, and 12-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement... Specifically, the application does not appear to provide adequate support for "ethanol" in general, let alone a mixture of 85-95% by volume and 5-15% by volume water, and an amount of the 85-95% ethanol is 10-30% of a mass of the gel powder".”
In this regard, Applicant has replaced “the 85-95% ethanol is a mixture of 85-95% by volume ethanol and 5-15% by volume water” with “a volume concentration of the 85-95% ethanol is 85- 95%”. Applicant respectfully states that the limitations “moistening the gel powder with 85-95% ethanol to obtain moistened gel powder, wherein a volume concentration of the 85-95% ethanol is 85-95%, and an amount of the 85-95% ethanol is 10% to 30% of a mass of the gel powder” is sufficiently supported by 
“[0003] ... The conventional gel has a hard block shape, and needs to be smashed and melted by heat with rice wine for 24 hours or more when administrated or to be powdered by a chalking machine for infusion, which requires long processing time or special grinding equipment, resulting in complexity in the administration and causing many inconveniences”;
“[0044] ...the present invention uses the alcohol as a moistening agent to uniformly moisten the gel powder... the volume concentration of the alcohol is 85 to 95%”; “moistening the gel powder with 85 to 95% alcohol” (Abstract).
Regarding the support for “ethanol” in the instant claim, in the context of the technical field, where rice wine is introduced as traditionally used to moisten edible gel ([0003] and [0004]), a skilled person in the art would recognize that alcohol in the present invention is ethanol. It is common knowledge that ethanol is the main alcohol content of rice wine (Palaniveloo at al., “Biochemical properties of rice wine produced from three different starter cultures”, Journal of Tropical Biology and Conservation, 10: 31-41, 2013; see Abstract, and page 39, “ethanol production by yeast’) and rice wine typically has an alcohol content of 18-25% ABV (https://en. wikipedia. org/wiki/Rice_ wine). Thus, the alcohol in the instant specification is implicitly disclosed as “ethanol”. Since “alcohol” is implied as “ethanol” and the instant Abstract discloses “85 to 95% alcohol”, the term “85-95% ethanol” is inherently supported by the instant disclosure. 
Regarding “a volume concentration of ethanol in the 85-95% ethanol is 85-95%”, the instant disclosure points out that the traditional method of making conventional gel 
For the reasons above, Applicant respectfully states that the limitations “moistening the gel powder with 85-95% ethanol to obtain moistened gel powder, wherein a volume concentration of the 85-95% ethanol is 85-95%, and an amount of the 85-95% ethanol is 10% to 30% of a mass of the gel powder” are explicitly and implicitly supported by the instant specification and common knowledge in the art.
Thus, Applicant respectfully requests the Examiner withdraw the new matter rejection.
Examiner disagrees. The test for sufficiency of support is whether the disclosure "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." An objective standard for determining compliance with the persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. One having ordinary skill in the art of forming gels is that of a synthetic chemist. Such a skilled artisan would not consider alcohol and ethanol to be synonymous terms, but rather ethanol to be a species of alcohol. Since the species was not disclosed in the application as originally filed, it lacks written description. Applicants have cited to Palaniveloo for teaching that it is common knowledge that ethanol is the main alcohol content of rice wine. However, the reference was not provided for Examiners consideration. Examiner attempted to locate a copy of the reference. Applicants cited to the abstract and page 39 for support. The abstract does not appear to mention ethanol and p.39 states “The other alcohols detected in the wine samples were isoamyl alcohol, 1-butanol and phenylethyl alcohol”. Thus, the reference does not provide support the alcohol in rice wine being ethanol. To the contrary, the alcohol appears to be a mixture of different alcohols. Applicants then site to Wikipedia to support that rice win has an alcohol content of 18-25% ABV. Examiner disagrees that the Wikipedia reference is sufficient to support 85-95% ethanol. Applicants then cite to Kozaki as providing a figure indicating that multiple parallel fermentation for rice wine produces ethanol. Applicants failed to provide a copy of the reference for Examiner’s consideration or provide any indication that the alcohol produced was entirely ethanol or was 85-95% ethanol. Further, there is no indication that the mention of heating with rice wine in the 
 

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-9, 12-13 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, Claim 1, step (4) recites: “carrying out a compression on the gel powder at a compression ratio of 45-50%”. Applicants define compression ratio as (thickness before compressing-thickness after compressing)/thickness before compressing). Thus, it is not clear if compression is required or reshaping is sufficient to meet the instant claim, noting that a shorter and wider shape would meet Applicants' definition without requiring actual compression of the components. 
		

Indefiniteness Remarks 
	Applicants submit that a briquetting press is a commonly known technique that compresses a material into a hollow chamber to obtain a compressed block. Since the claim now requires “compressing the moistened gel powder with a briquetting press”, it 
Examiner disagrees. Compression and moldability are not synonymous properties. Here, Applicants are defining a compression ratio in a way to permit reshaping or remolding, but not require compression. As such, and regardless of whether the briquetting press is used, it is unclear whether the method requires compression. For this reason, the rejection is maintained.  

   
Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612